Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 March 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new grounds of rejection newly introduced in the instant action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-20 recite “determining”/”determine” “a number of monitoring spots available in the intent-based network for runtime monitoring of an intent-based network policy among a 
	Claims 1-20 recite “determine a plurality of runtime constraints comprising one or more of” a number of “runtime constraints”. Since the claim requires the “plurality of runtime constraints” be “one or more”, it is unclear how only one of the “runtime constraints” can be considered to be a plurality.
	Claims 2 and 11 recite “the intent-based network policy”. Since it is previously recited that there are a “plurality” of “intent-based network policies”, it is unclear which is being referred to. In light of the issues above, the Examiner will assume that it is the “intent-based network policy” that is “runtime monitor[ed]”.
	Claim 8 recites “the monitoring spot assigned for runtime monitoring of the flow”. There is insufficient antecedent basis for this limitation in the claim. The Examiner will assume that this refers to the newly recited “indication of a monitoring spot of the number of monitoring spots that is assigned for runtime monitoring of the flow”.

	Claim 20 recites “the plurality of equivalence classes”. There is insufficient antecedent basis for this limitation in the claim. Since there is no equivalent claim of claims 2 or 11 as there are for claims 1 and 10, the Examiner cannot make a reasonable assumption as to how to interpret this limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0367412 to Sethi et al. (“Sethi”).
Regarding claim 10, Sethi taught a network device (containing a “topology explorer”) comprising at least: a memory; a processor executing instructions in the memory (consider paragraph 0311) to:
receive a network topology (also referred to within as a “logical model” of the “network”) comprising an arrangement of network elements and a plurality of network 
determine a number of monitoring spots (“location”) available in the intent-based network for runtime monitoring of an intent-based network policy among a plurality of intent-based policies, each monitoring spot of the number of monitoring spots being a respective location of a corresponding network element within the arrangement of network elements; (consider at least paragraph 0035 wherein “[b]ased on the logical model” the network device “can identify a respective location of the plurality of controllers in the network”)
determine a plurality of runtime constraints comprising one or more of time, resource capacity, and bandwidth demand based on the network topology and the plurality of network configurations; (consider at least paragraphs 0035-0036 and 0301 wherein the network device “can poll the plurality of controllers” for “status information” including a “reachability status” including “network connectivity”, “responsiveness”, and “unresponsiveness” in corder to “determine a health and topology of the network based on the logical model…the responsive location of the plurality of controllers…and the respective status information of the plurality of controllers”)
generate, based on the plurality of runtime constraints, a runtime monitoring schedule that comprises at least a flow (“traffic”), an indication of a monitoring spot of the number of monitoring spots that is assigned for runtime monitoring of the flow, and a runtime monitoring rule to be applied at the assigned monitoring spot; and remotely monitor the flow at the assigned 
Claims 1 and 19 recite substantially the same limitations as recited in claim 10 and are also rejected under the same teachings of Sethi.
Allowable Subject Matter
Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 2 and 11 recite identifying/identify by a network device a plurality of equivalence classes by analyzing a plurality of data plane configurations associated with the intent-based network policy which, in addition to the limitations found in the base claims, are distinguished from the cited prior art.
If claim 19 were to be amended to include the same limitations as found in claims 2 and 11, then it would be allowable for the same reasons.
This indication of allowable subject matter is contingent upon the anticipated resolution of the remaining issues detailed in this action. 
In the event that any amendment made to the claims change the scope of the indicated allowable subject matter, further reconsideration of whether the claims continue to distinguish from the prior art or are otherwise subject to further rejection may be deemed necessary.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art is directed to subject matter similar to what is claimed regarding remote monitoring of network elements including network topology discovery, determination of .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918.  The examiner can normally be reached on Mon.-Fri. 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang, can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George C Neurauter, Jr./Primary Examiner, Art Unit 2447